Per Curiam. In this case judgment was rendered by the court below in favor of appellees and against appellant for §420.10, being the amount found to be due upon a certificate of insurance issued to Philip Mischler, June 7, 1879, by the Covenant Mutual Benefit Association, for §2,500. All of the questions involved in this case are considered and determined in the case of Mutual Reserve Fund Life Association v. Chester H. Bolles et al., ante, p. 242, and in accordance with the views therein expressed the judgment of the Circuit Court is reversed. Reversed.